Citation Nr: 1637058	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-34 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating (evaluation) for service-connected left knee osteoarthritis and left knee total arthroplasty (a left knee disability) in excess of 10 percent disabling from April 10, 2008 to June 16, 2010, and in excess of 60 percent disabling from August 1, 2011, forward, exclusive of the temporary 100 percent disability ratings assigned from April 22, 2009 to May 31, 2009 and June 16, 2010 to July 31, 2010. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) before August 19, 2011, and after March 1, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2008 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  


FINDING OF FACT

In a correspondence received at the RO in March 2015, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw from appellate status the issues on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal as to the issues of entitlement to an increased rating for service-connected left knee disability and entitlement to TDIU before August 19, 2001, and after March 1, 2012, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Withdrawn Claims

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015).  

In February 2015, the RO issued a rating decision granting the Veteran entitlement to a 60 percent evaluation for the left knee, from August 1, 2011, and entitlement to TDIU for the period from August 19, 2011, and March 1, 2012.  The RO explained that it had chosen to end the TDIU effective March 1, 2012, because that corresponded to the effective date of his combined 100 percent rating.  In February 2015, the RO also issued a supplemental statement of the case (SSOC) denying the Veteran's claim for evaluations in excess of 10 percent prior to June 16, 2010, and in excess of 60 percent on and after August 1, 2011.

In a March 2015 correspondence, the Veteran submitted a statement expressing satisfaction with the decision as to his appeal.  The Veteran's representative submitted a letter the same date confirming that the Veteran is satisfied with the decision of his appeal.  

The Board finds that these statements constitute a withdrawal of the appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.   Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an increased rating for his service-connected left knee disability and entitlement to a TDIU, and the claims are therefore dismissed.



ORDER

The claim of entitlement to an initial rating (evaluation) for service-connected left knee osteoarthritis and left knee total arthroplasty (a left knee disability) in excess of 10 percent disabling from April 10, 2008 to June 16, 2010, and in excess of 60 percent disabling from August 1, 2011, forward, exclusive of the temporary 100 percent disability ratings assigned from April 22, 2009 to May 31, 2009 and June 16, 2010 to July 31, 2010, is dismissed.

The claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities before August 19, 2011, and after March 1, 2012, is dismissed.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


